DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0021191.
	The scope of the instant invention is drawn to a method of manufacturing an extreme ultraviolet (EUV) mask blank comprising: forming on a substrate a multilayer stack which reflects EUV radiation, the multilayer stack comprising a plurality of reflective layer pairs; forming a capping layer on the multilayer stack; and forming an absorber layer on the capping layer, the absorber layer comprising an alloy of tantalum and ruthenium.
The prior art teaches a method of manufacturing an extreme ultraviolet (EUV) mask blank comprising: forming a multilayer reflective film (204) by laminating 40 to 60 layers of molybdenum (Mo) and silicon (Si) alternately (see paragraphs [0031]-[0035], figure 3 ); and forming a capping layer (206) on the multilayer reflective film (204) (see paragraph [0037], figure 3).  Claim 1 differs from the prior art in that the method of manufacturing an extreme ultraviolet (EUV) mask blank of claim 1 comprises forming an absorber layer on a capping layer, the absorber layer comprising an alloy of tantalum and ruthenium.  However, this different feature can be easily conceived from the disclosure that an absorber film contains at least one of platinum (Pt), nickel (Ni), tantalum (Ta), zinc (Zn), ruthenium (Ru), rhodium (Rh), silver (Ag), indium (in), osmium (Os), iridium (Ir), and gold (Au) (see claim1).
In view of these teachings the claimed invention is prima facie obvious.

Conclusion
The prior art cited by the Examiner completes the record of the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737